91 F.2d 1014 (1937)
John Joseph HUNT, Appellee,
v.
The UNITED STATES of America, Appellant.
No. 439.
Circuit Court of Appeals, Second Circuit.
July 26, 1937.
Lamar Hardy, U. S. Atty., of New York City (Kirlin, Campbell, Hickox, Keating & McGrann, Vernon S. Jones, and Raymond Parmer, all of New York City, of counsel).
Herman Rapport, of New York City (Jacquin Frank, of New York City, of counsel), for appellee.
Before L. HAND, AUGUSTUS N. HAND, and CHASE, Circuit Judges.
PER CURIAM.
Decree (17 F. Supp. 578), affirmed.